 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. All letterpress employees employed by the Employer at its plantinApopka, Florida, excluding all other employees and all super-visors r, as defined in the Act.5.As the Amalgamated made no showing of interest among therletterpress employees at Apopka, we shall not place the Amalgamatedon the ballot for this unit.[Text of Direction of Elections omitted from publication.]5 The Printing Pressmen contend that one JohnHill,classified as a foreman,should beincluded in the unit.The record reflects that this individual spends approximately 90percent of his time in assigning work to other employees and laying out jobs.While hehas no authority to hire or fire employees,he does have the authority to effectivelyrecommend such action.Under the circumstances,we conclude that John Hill has super-visory authority,and he therefore is excluded from the unit.J. I. Case Company(Rock Island,Illinois)andInternationalUnion,United Automobile,Aircraft and Agricultural Imple-ment Workers of America,AFL-CIOJ. I. Case Company(Bettendorf Works)andInternational Union,UnitedAutomobile,Aircraft and Agricultural ImplementWorkers of America,AFL-CIO,and Its Local858.Cases Nos.13-CA-2200 and 13-CA-2197. July 8,1957DECISION AND ORDEROn November 26, 1956, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled consolidated proceedings,finding that the Respondent had engaged in and was engaging in un-fair labor practices within the meaning of Section 8 (a) (5) and (1)of the Actand recommendingthat itcease anddesist therefrom andtake certain action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent, the General Counsel,and the Union' filed exceptions to the Intermediate Report withsupporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersMurdock and Jenkins].On January 4, 1957, Respondent moved the Board to dismiss thecomplaint, contending that certain members of the InternationalUnion's board of trustees are "officers" within the purview of Section9 (h) of the Act but have not filed non-Communist affidavits in com-pliance with that section.The Board has held that the trustees ofi The term"Union" refers to the International Union as the certified representativeat the Bettendorf Works, and also to its Local 806 as the certified representative at theRock Island plant.118 NLRB No. 56. J. I. CASE COMPANY521the International Union, UAW-AFL-CIO, are not officers requiredto file non-Communist affidavits under Section 9 (h) of the Act.Kohler Co.,117 NLRB 321. Moreover, the question as to who areconstitutional officers under a union constitution for compliance pur-poses can be raised only in an administrative proceeding directedsolely to inquiring into the compliance status of a union. Such ques-tions are not litigable in representation and complaint proceedings.Kohler Co., supra; Shoe Corporation of America,117 NLRB 1208.Accordingly, Respondent's motion is denied.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed? The Board has considered theIntermediate Report, the exceptions and briefs filed by the parties, andthe entire record in this case, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner, to the extentconsistent with the following Decision and Order.1.We agree with the Trial Examiner that Respondent violatedSection 8 (a) (5) of the Act by refusing the Union's requests ofMarch 15 and 26, 1956, for wage information.At a meeting held on March 15 to discuss grievances, the Unionrequested Respondent to furnish time studies covering tractor linejobs at the Rock Island plant.Respondent without explanation de-clined to make these time studies available to the Union. On March 26,the Union requested the time studies and job evaluation data appli-cable to a job classified as "turret-lathe vertical" at the Bettendorfplant, which job had been changed from a single to a two-machineoperation.At a meeting with the Union on April 12, Respondent'srepresentative read off data from time studies on the turret-lathevertical operation.The Union's representatives were dissatisfied withthe information so given and requested that the time-study informa-tion be supplied them on the forms used by Respondent so that theycould submit the executed forms to the Union's time-study experts forevaluation.Respondent's representative refused to give the informa-tion on the time-study forms used by Respondent and also refusedto supply the job evaluation data requested by the Union.An employer's obligation to grant a bargaining agent's request fororiginal time studies and job evaluation data applicable to particular2 Respondent contends in its brief that the charges upon which the complaint was basedwerenot properly executed in that the declarations to these chargeswere signed in thefirm name of the attorneys representing the Charging Unions and not by a "person" asspecified by Section 102.11 of the Board's Rules and Regulations.The declaration inCase No. 13-CA-2200 was signed "Katz & Friedman," and the declaration in Case No.13-CA-2297 was signed "Katz & Friedman by Irving M. Friedman." Section 102.1 ofthe Board's Rules and Regulations, Series 6, provides that the term "person" shall havethe meaning set forth in Section 2 of the Act. "Person" as defined in the Act includespartnerships and legal representatives.It is clear that the declarations satisfy the re-quirements of Section 102.11.See,moreover, 68 C. J. S. § 147 as to execution of docu-ments in partnership name. 522DECISIONSOF NATIONALLABOR RELATIONS BOARDjobs is well established 3Contrary to Respondent's contention, theUnion's right to such relevant wage information is not dependent uponprocessing a particular grievance through the grievance procedureadopted by the parties.'Nor is it dependent upon the Employer's useof such information to substantiate its bargaining position as towages.As stated by the Board in theWoolworth 5case :The Board, with court approval, has consistently held that anemployer is under a duty to accommodate a union's request duringcontract negotiations for relevant wage information.2Like theTrial Examiner, the Board finds that such duty continues aftera collective-bargaining agreement has been executed.'The em-ployer's duty, in either instance, is predicated upon the need ofthe union for such information in order to provide intelligentrepresentation of the employees. 'When administering a collec-tive-bargaining agreement, the union's need for current andauthoritative information is no less real than it was before thecontract was executed.Accordingly, in agreement with the TrialExaminer's rejection of the Respondent's other contentions withrespect of its duty to furnish wage data, the Board concludes thatthe Respondent violated Section 8 (a) (5) and 8 (a) (1) of theAct by refusing to furnish the wage data the Union requested.'2 SeeN. L. R. B. V. OtisElevatorCo.,208 F. 2d 176(C.A.2) ; California Port-land CementCo.,101 NLRB 1436, 1438.9N. L. R. B.V.New Britain MachineCo.,33 LRRM2461 at 2462(C.A. 2) ;N. L. R. B.v. Ilekman FurnitureCo., 207 F.2d 561 at 562(C. A. 6) ; N.L. R. B. v.Leland-GiffordCo., 200 F.2d 620 at 624(C.A.1) ; N. L. R.B. v.Yawman & ErbeMfg.Co., 187 F.2d 947 at 948-949 (C. A. 2).4Whitin Machine Works,108 NLRB 1537.2.Contrary to the Trial Examiner, we find that Respondent furtherviolated Section 8 (a) (5) of the Act by refusing the Union's requestofMarch 28, 1956, for wage information covering all jobs in thebargaining unit at the Bettendorf plant.By letter dated March 28, 1956, alleging that it needed the informa-tion "for purposes of collective bargaining and contract administra-tion," the Union asked Respondent for time studies, job evaluations,and other materials used to set incentive rates and to classify andevaluate jobs in the bargaining unit.At a meeting in April, RobertBurke, industrial relations supervisor for the Bettendorf plant,3Otis Elevator Company,102 NLRB 770, enfd. as mod., 208 F. 2d 176 (C. A. 2) ;Taylor Forge and Pipe Works,113 NLRB 693,enfd.234 F. 2d 227(C. A. 7), cert.denied352 U. S. 942.However, we do not agree with the Trial Examiner's statement thatRespondent was obliged to maintain its job evaluation sheets in duplicate.Respondentcould discharge its obligation to furnish the Union with this wage information in anyreasonable manner, including permitting the Union to copy or duplicate the job evalua-tion records.4 Ilekman Furniture Company,101NLRB 631;Leland-Gifford Company,95 NLRB1306.5F .W. WoolworthCo., 109 NLRB 196, enfd. 352 U. S. 938, reversing 235 F. 2d 319(C. A. 9). J. I. CASE COMPANY523advised the Union's representatives that Respondent did not consideritself "obligated" to furnish the requested information.The requested information was unquestionably necessary to theUnion's intelligent representation of the employees in the appropriateunit.Without this information, the Union could not compare jobsand so determine whether a particular grievance had merit and shouldbe processed.Nor could the Union review Respondent's wage systemfor purposes of future wage negotiations or for purposes of contractadministration.Woolworthcase,supra.It does not appear from the record in this case that it would be un-duly burdensome for Respondent to comply with the Union's requestfor all relevant wage data.Respondent never advised the Union thatitwould be unduly burdensome for it to furnish the Union with therequested wage data, nor did Respondent ever discuss with the Unionmethods of making this data available to the Union.Respondent, infact, did not offer its defense of burdensomeness until the hearingbefore the Trial Examiner. It is clear, therefore, that the defense ofburdensomeness was merely an afterthought on the part of Respond-ent .6Further, while the time-study data may be voluminous, it iscollected in centralized files and may readily be made available to theUnion for examination or duplication.All that is necessary, therefore,is for Respondent to enter into reasonable arrangements with theUnion for obtaining the requested wage information 73.We concur in the Trial Examiner's finding that Respondent hasnot sustained its defense that the Union's requests for wage informa-tion were made for the purpose of harassing the Respondent. It can-not be disputed that the requested time studies and job evaluationswere directly related to the setting of wage rates at Respondent'splants.The Union, accordingly, was under no obligation to show aspecific immediate or prospective need for this information .8Henceno inference of harassment can be drawn from any failure on theUnion's part to demonstrate its need for the requested data.'Nor,in the circumstances of this case, can a purpose of harassment beinferred from the Union's filing of several unfair labor practicecharges at the Rock Island and Bettendorf plants merely because theGeneral Counsel did not issue complaints upon these charges.10° Cf.N. L. R. B. v. Truitt Mfg. Co.,351 U. S. 149, 151-152.7 Taylor Forge and PipeWorks,supra.See alsoBoston Herald-Traveler Corp. v.N. L. R. B.,223 F. 2d 58, 62-63 (C. A. 1), enfg. 110 NLRB 2097. In view of our findingthat it would not have been unduly burdensome for Respondent to have complied withthe Union's request for all relevant wage data at the Bettendorf Works, we will notinclude in our order the limitation upon Respondent's obligation to furnish wage datarecommended by the Trial Examiner in section IV of his Intermediate Report entitled"The Remedy."8Boston Herald-Traveler Corp., supra.8Taylor Forge and Pipe Works, supra.10We do not agree with the Trial Examiner that an unfair labor practice charge mightbe considered sham and frivolous, although permitted to be withdrawn without prejudice,because no explanation was offered for the withdrawal. 524DECISIONS OF NATIONAL LABOR.'RELATIONS BOARDORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :1.The Respondent, J. I. Case Company (Rock Island, Illinois),Rock Island, Illinois, its officers, agents, successors, and assigns, shall :a.Cease and desist from :(1)Refusing to bargain collectively with International Union,United Automobile, Aircraft and Agricultural Implement Workersof America, AFL-CIO, Local 806, its agents or representatives, asthe exclusive representative of all employees in the appropriate unitwith respect to rates of pay, wages, hours of employment, or otherconditions of employment, by refusing to furnish to the Union or itsagents or representatives information and data concerning timestudies.(2) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations, to join or assist International Union,United Automobile, Aircraft and Agricultural Implement Workersof America, AFL-CIO, Local 806, or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from anyor all of such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8 (a) (3) of theAct.b.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(1)Upon request, furnish to International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America,AFL-CIO, Local 806, its agents and representatives, time studies andother wage data and information used by the Company in classifyingor evaluating jobs or fixing rates of employees in the bargaining unit.(2)Post at its plant in Rock Island, Illinois, copies of the noticeattached hereto marked "Appendix A." " Copies of said notice, tobe furnished by the Regional Director for the Thirteenth Region,shall, after being duly signed by the Company's representative, beposted by the Company immediately upon receipt thereof, and bemaintained by it for sixty (60) consecutive days thereafter, in con-spicuous places, including all places where notices to its employees11 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing anOrder " J. I. CASE COMPANY525are customarily posted.Reasonable steps shall be taken by the Com-pany to insure that said notices are not altered, defaced, or coveredby any other material.(3)Notify the Regional Director for the Thirteenth Region inwriting, within ten (10) days from the date of this Order, what stepshave been taken to comply herewith.2.The Respondent, J. I. Case Company (Bettendorf Works),Bettendorf, Iowa, its officers, agents, successors, and assigns, shall:a.Cease and desist from :(1)Refusing to bargain collectively with International Union,United Automobile, Aircraft and Agricultural Implement Workersof America, AFL-CIO, its agents or representatives, as the exclusiverepresentative of all employees in the appropriate unit with respectto rates of pay, wages, hours of employment, or other conditions ofemployment, by refusing to furnish to the Union or its agents orrepresentatives information and data concerning job evaluations andtime studies.(2) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organi-zation, to form labor organizations, to join or assist InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection, or to refrain fromany or all of such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labor organi-zation as a condition of employment, as authorized in Section 8 (a)(3) of the Act.b.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Upon request, furnish to International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America,AFL-CIO, its agents and representatives, job evaluations and timestudies and other wage data and information used by the Companyin classifying or evaluating jobs or fixing rates of employees in thebargaining unit.(2)Post at its plant in Bettendorf, Iowa, copies of notice attachedhereto marked "Appendix B." 12 Copies of said notice, to be fur-nished by the Regional Director for the Thirteenth Region, shall,after being duly signed by the Company's representative, be postedby the Company immediately upon receipt thereof, and be maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to its employees are customarily12 See footnote 11,supra. 526DECISIONS OF NATIONAL LABOR. RELATIONS BOARDposted.Reasonable steps shall be taken by the Companyto insurethat said notices are not altered, defaced, or covered by any othermaterial.(3)Notify the Regional Director for the Thirteenth Region inwriting, within ten (10) days from the date of this Order, what stepshave been taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL, upon request, furnish to International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers ofAmerica, AFL-CIO, Local 806, its agents and representatives,time studies and other wage data and information used by usin classifying or evaluating jobs or fixing rates of employees inthe bargaining unit.The bargaining unit is:All production and maintenance employees, includingleadmen and employees of the experimental and engineeringdepartments, with the exception of engineers, draftsmen,clerical and service employees of the departments, and ex-cluding office and clerical employees, patternmakers and pat-ternmakers apprentices, watchmen, and supervisory em-ployees.WE WILL NOT in any like or relatedmanner interferewith, re-strain, or coerce our employees in the exercise of the rightto self-organization, to form labor organizations, to join or assist Inter-national Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, AFL-CIO, Local 806, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all of such activitiesexcept to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act.J. I. CASE COMPANY (ROCK ISLAND,ILLINOIS),Employer.Dated-----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial. J. I. CASE COMPANY527APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL, upon request, furnish to International Union, UnitedAutomobile; Aircraft and Agricultural Implement Workers ofAmerica, AFL-CIO, its agents and representatives, job evalua-tions and time studies and other wage data and informationused by us in classifying or evaluating jobs or fixing rates of em-ployees in the bargaining unit.The bargaining unit is:All hourly paid production and maintenance employees,excluding all employees in the machine repair department#784: all maintenance electricians and apprentices; thefollowing employees of department #783: all tool-and-dieheat treaters, tool-and-die makers apprentices; toolroom cribattendants and their leadmen, die sinkers, die finishers, in-spectors on dies, tools, and jigs, tool welders; the followingemployees in department #786: all patternmakers and pat-ternmakers apprentices; all technical, clerical, and profes-sional employees; all trainees preparing for jobs not includedin the production and maintenance unit, all plant protectionemployees, and all supervisors as defined in the NationalLabor Relations Act.WE WILL NOT in any like or related manner interfere with, re-strain,or coerce our employees in the exercise of the right to self-organization, to form labor organizations, to join or assist Inter-nationalUnion, United Automobile, Aircraft and AgriculturalImplement Workers of America, AFL-CIO, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all of such activities except tothe extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition of em-ployment, as authorized in Section 8 (a) (3) of the Act.J. I. CASE COMPANY (BETTENDORF WORKS),Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERThe complaint herein, as amended at the hearing, alleges that the Company hasviolated Section 8 (a) (1) and (5) of the National Labor Relations Act, as amended,61 Stat. 136, by refusing to furnish the Unions with information needed for collec-tive bargaining, thus refusing to bargain collectively with the designated and recog-nized collective-bargaining representatives of employees in the respective appropriateunits.Admitting refusals to supply requested data, the answer alleges with respect tosome or all of the requests that: The information was not needed for collective bar-gaining; no request to bargain was pending when the data was requested; the pro-cedure employed in establishing rates was not open to negotiation since the mannerof setting rates was fixed by an agreement then in effect; rates were questioned with-out compliance with established grievance procedure; the Company was willing tosupply oral information in response to specific inquiries concerning rates which werebeing questioned; the information requested was used for internal management pur-poses only, and not to substantiate the Company's position in collective bargaining;and the requests were part of a scheme to harass and embarrass the Company.Otherdefenses raised were jurisdictional and involved the charges filed; they were em-braced in motions to dismiss, which were denied, reasons being stated on the record.A hearing was held before me at Rock Island, Illinois, on October 9 and 10,1956.Pursuant to leave granted to all parties, briefs were thereafter filed by theGeneral Counsel, the Company, and the Charging Parties, the time to do sohaving been extended.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT (WITH REASONS THEREFOR)I.THE COMPANY'S BUSINESS AND THE LABOR ORGANIZATIONS INVOLVEDItwas admitted and I find that the Company, a Wisconsin corporation with prin-cipal office at Racine, Wisconsin, and manufacturing plants in Wisconsin, Iowa, andIllinois, is engaged in the manufacture of farm implement products for manufactureand sale; at each of its plants at Rock Island, Illinois, and Bettendorf, Iowa, it hasannually purchased materials, supplies, and equipment valued at more than $500,000and received at said plants from points outside the respective States; at each of saidplants it has manufactured, sold, and shipped finished products in excess of $50,000annually to points outside the respective States; and the Company is engaged incommerce within the meaning of the Act.Itwas admitted and I find that the International and its Locals 858 and 806 arelabor organizations within the meaning of the Act.II.THE UNFAIR LABOR PRACTICESIt is agreed that Local 806 has been certified and recognized I for purposes ofcollective bargaining as the exclusive representative of all employees in the followingappropriate unit at the Rock Island plant:All production and maintenance employees, including leadmen and em-ployees of the experimental and engineering departments, with the exceptionof engineers, draftsmen, clerical and service employees of the departments,and excluding office and clerical employees, patternmakers and patternmakersapprentices, watchmen, and supervisory employees.It is further agreed that the International has been similarly certified and recog-nized as the exclusive representative of all employees in the following appropriateunit at the Bettendorf plant:All hourly paid production and maintenance employees, excluding all em-ployees in the machine repair department #784: allmaintenance electriciansand apprentices; the following employees of department #783: all tool-and-diemakers, toolroom machine operators, tool-and-die heat treaters, tool-and-diemakers apprentices; toolroom crib attendants and their leadmen, die sinkers,die finishers, inspectors on dies, tools, and jigs, tool welders; the following em-ployees in department #786: all patternmakers and patternmakers apprentices;all technical, clerical, and professional employees; all trainees preparing forjobs not included in the production and maintenance unit, all plant protectionemployees, and all supervisors as defined in the National Labor Relations Act.ISee alsoButler Chemical Company,116 NLRB 1041, footnote 14. J. I. CASE COMPANY529With respect to the request and, refusal of information on March 15, the minutesof the meeting between the company and union representatives on that day show thatValsoano, on behalf of the Union (this term is applied to each and all of the labororganizations where it is unnecessary to distinguish among them), asked whetherthe Company was prepared to make time studies availableto the men.He testi-fied that he had first asked that the information be made available to the Union.The agenda submitted by the Union prior to that meeting recites that the Union"insists" that the original time study on a certain tractor line subassembly job "bemade available at this meeting."The employee on that job was not among thoseat the meeting, and it appears that the request was that the information be madeavailable to the union representatives.While that request was limited to 1 job, andon the subassembly line as distinguished from the tractor line, Valsoano testifiedthat at the meeting the Union also requested time-study data for the tractor linejobs, of which there were 14.Were we to balance the oral testimony, the agenda, and the minutes, we wouldhave to consider also Valsoano's statement that meetings frequently deviate from theagenda submitted.We cannot rely on Valsoano's testimony to determine whatoccurred at the March 15 meeting.Not only did he not support the agenda, but hetestified variously that the Union asked for the time study on the single subassemblyjob and that it asked for time studies on the entire tractor assembly line.Whileboth may have been requested, he did not so indicate; it developed rather into thequestion whether the request allegedly covering the entire assembly line included thesubassembly job, and that Valsoano did not know.On such testimony I would notbase a finding that the Union first asked that the time studies be made available to it,as alleged, rather than to the employees.Nor does it appear that requests to correctthe minutes covered omission of any reference to a request that the time studies besubmitted to the Union; Valsoano did not himself recall whether he later asked forcorrection in the latter respect, and Carlson, the Rock Island industrial relationssupervisor, testified that the Union requested that the minutes of the meeting becorrected but did not protest that the reference to submission of the time studies to themen only was inaccurate. (On the issue of relevance or need, reference is madeinfrato a request on April 5.Although the variance in dates was pointed out, noattempt was made to amend, and I base no finding on any request made on April 5.)This analysis of documents and of oral testimony received can serve only toshow that they have not been "overlooked."The answer admits that, during thecourse of a grievance session on or about March 15, 806 requested the Company tosupply "the said union" with the time-study sheets for all jobs on the tractor line.That admission, neither withdrawn nor explained to any contrary effect (in fact,company counsel declared at the close of the General Counsel's case that he was"going to let [his] answer stand"), stands even if not supported by Valsoano or anyother witness.Conceivably the General Counsel may have been able to prove therequest of March 15; any attempt, or additional attempt, was as unnecessary, in viewof the admission, as were the efforts made at the hearing.That the tractor line timestudy covers 164 pages does not indicate that the request for information concerningthese 14 jobs was neither oppressive nor burdensome, qualities which are furtherconsideredinfra.With respect to the requests of March 26 and 28 for information at the Bettendorfplant, the testimony by Arnold, the Union's international representative, was ingreater measure directed to the question of the need for the information and theother defenses raised.These requests were also made in writing, and were on thestationery of Local 858 although signed "Geo. Arnold [or Geo. W. Arnold, Int'l.Rep."Bearing in mind that 806 is the certified representative at the Rock Islandplant but that the International, not 858, has been certified for the Bettendorf plant,the use of 858 stationery can be looked at in several ways.Even were these con-sidered to be requests by 858, they were accepted as proper in form, the Company'sstated objection being to the merits of the requests only, as we shall see.Further,as it was early agreed at the hearing that the International might be considered theagent of the certified 806, so 858 might be considered the agent of the certifiedInternational.Again, the request might be considered to have been jointly madeby 858 and the International without objection by the Company.But in fact, andI so find, the request was made by Arnold as international representative, and theheading on the stationery did not affect that request.Arnold testified withoutcontradiction that the Company had previously received and "recognized" letters on858 stationery, as it did here.(Complication and some of the preliminary motionscould have been avoided had the charges and the pleadings correctly listed the re-spective unions which are the principals in interest as shown by the certifications.)450553-58-vol. 118-35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDBut it is not sufficient to show that requests were made; surely such requests maynot be capricious or malicious, and we must consider their extent and the amountofmaterial requested as we note "the circumstances of the particular case." 2Passing for the moment the question of malice or scheme to harass, which is one ofthe defenses raised, we must consider the relevance of the information sought.Whilethe time might arrive when the Union would in fact require and properly seek all ofthe time studies and job evaluations, such arrival would not be signaled merelyby the Union's blanket request regardless of circumstances.This is another wayof stating that the Employer's obligation presupposes a requirement of generalrelevance and "also presupposes that the bargaining agent, in this area as in allothers, will seek the wage rate information as a good faith act in the discharge ofits duty as the representative of the employees." 3The request of March 28 was for1.alldata and time study information and material used in setting theincentive rates which are currently in effect for all jobs in the UAW BargainingUnit at the Bettendorf works.2.alldata, studies, and other information which is used to determine thevalue of each job, currentlylisted inSchedules "A" and "B" and, such data,studies, and other material used in determining the respective labor grade foreach job as is identified in Schedules "A" and "B" within the UAW BargainingUnit.Bredt, supervisor of the methods and rates department of the Bettendorf plant,testified that the first item alone would have required production of some 50-oddthousand rate sheets.Neither the General Counsel nor the Union made any attemptto show that the circumstances warranted assumption of such a burden.Whateverattempt may yet be made, there is no connection in the record between this massof requested data and any problems or needs which the Union faced.Certainly,as we consider the number of jobs listed in the schedules mentioned and the numberof sheets whose production was here requested, it is evident that the Union did notlimit that request to material which was in immediate or early prospect for use bytheUnion as collective-bargaining agent.This shotgun request, exceeding anyneed, existing or prospective, was not covered by the language in theWhitincase.4I find no violation by the Company in its refusal to supply the material requestedby the Union on March 28. Even were this refusal but another example of ageneral uncooperative and unlawful attitude and itself not based on any aspect ofburdensomeness, I would not as a matter of policy include in the remedy,infra, arecommendation that the mass of material thus requested be submitted.The failureto bargain is otherwise found and the remedy is otherwise provided.No such unreasonable aspect attaches to the Union's request of March 26.Theinformation there sought related to a single classification, and the need arose fromthe change in assignment of an employee from a single-machine operation to a two-machine operation.Arnold explained that the information was needed in connec-tion with a complaint that the rate of pay did not reflect the change in operation, andthat the Union needed to know the various factors considered in fixing the rates..This related to proper policing of the collective-bargaining agreement in effect.Arnold cited an earlier instance in which the Union, with inadequate information,processed a grievance with the Company with the result that a substantial reductionwas made in pay.He explained further the necessity of comparing several timestudies on a given machine to see whether the same allowances were made on each.A lengthy job summary by the Company admittedly did not include all of the dataneeded to determine whether an employee who complained to the Union was beingproperly paid. (In this limited connection, we need not consider the reason citedfor the broader request for information: that it was needed for negotiations forreopening of the contract in January 1957.While at first blush reference tonegotiation of a new contract or new rates appeared to be most premature, Burke,the Bettendorf plant industrial relations supervisor, later testified to the commence-ment of negotiations in or about May 1955 for the current contract, which wasentered into in January 1956.)In contrast to Arnold's clear testimony concerning the need for the informationrequested, Valsoano stated generally that no grievance had been filed because thereN. L. R.B. v. Truitt Mfg.Co., 351 U. S. 149, 153.aWhitin.MachineWorks,108 NLRB 1537,1541, quoted inN. L.R. B. v. Boston. Herald-Traveler Corp.,223 P. 2d 58, 63(C.A. 1).The Board has continued to recognize theelement of relevancy.(Taylor Forge and PipeWorks, 113 NLRB 693,694 ;Glen Raven.KnittingMills,Inc.,115 NLRB 422.)4Cf.Boston.Herald-Traveler Corporation,110 NLRB 2097,21.07. J. I. CASE COMPANY531were so many grievances.But the grievances which he described related to anearlier failure or delay in setting piecework rates.He did not indicate the relevanceof the information to the administration of the contract.But here again a letterto the Company,1of the 2 dated April 5,indicates the need for the information inorder to police the collective-bargaining agreement.Ifind that the requests forinformation on March 15 and 26 were reasonable and relevant to proper policingof the collective-bargaining agreements.In one of its defenses to the allegations of refusal of requests at the Bettendorfplant,the Company alleges its willingness to supply oral information in response toinquiries by the International regarding the details of any job or jobs that werein question.That the two-machine operation was "in question"is clear.We mustnow consider the form and sufficiency of the information supplied.The facts arenot in dispute.Arnold was told that there would be no written reply to the requestofMarch 26.At a meeting on April 12, Bredt read and explained some factsconcerning the turret lathe-vertical operation,the union representatives writing theinformation down as he read.As Bredt read the time study for the 2-machineoperation and the time study for a given 1-machine operation,without details ofthe time-study procedure itself, the union representatives declared that they were notsatisfied with the information.In response to the request for information, Bredtalso drew diagrams on the blackboard,and there was opportunity for questions.Theunion representatives were not given the information on the time-study form usedby the Company,and they were unable to submit the form with its informationto the Union's time-study experts for evaluation.From the testimony of witnesses for both sides, the Company's industrial relationssupervisors disclaiming understanding of such studies,it is doubtful that, exceptfor Bredt,anyone present could even ask intelligent questions concerning the methodof setting up piecework rates.The material submitted had to be weighed by expertson the subject, .and the Union wanted the information so that it could be so con-sidered.Finally,it stands uncontradicted that Bredt did not supply all of the in-formation requested on March 26 concerning the turret lathe-vertical classificationas it applied to the specific problem raised concerning assignment of an employeeto a two-machine operation;and that Burke said that the Company was not requiredto supply such information and therefore would not.To the effect that other factorsor elements in addition to time studies and job evaluations are considered on somejobs, denial of requested information is not thereby justified.Submission of suchinformation might lead to other proper requests for further information.Limiting its willingness in supplying information to oral submission of materialwhich is admittedly technical and difficult to comprehend,and when the Uniondid not even have the time-study form which the Company used,the Company didnot meet its"statutory obligation to bargain in good faith." 5It further violatedthe Act by the additional condition that the information requested be connected withan item which was being questioned.That condition went even beyond therequirement of relevance which the court in theBostonHerald-Travelercasedeclared need not be found.As we shall soon see, it is lawful and may be quitedesirable for the collective-bargaining agent to request information prior to raisingan objection or filing a grievance:submission of informationmay preventcontroversy.This brings us to the defense that the Union did not comply with the grievanceprocedure established in the collective-bargaining agreements to question establishedrates.TheHekman Furniturecase 6 may be sufficient authority in this connection.The Board there held that the defense of availability of arbitration procedure undera collective-bargaining agreement was insufficient to support a refusal to supplywage information:."the collective bargaining requirement of the Act" is not satisfied by asubstitution of "the grievance procedure of the contract for its [the Company's]obligation to furnish the Union with information it needed to perform itsstatutory functions."In the instant case the Union admittedly was not questioning established rates.Ithad not gotten that far. It sought information which it needed to determinewhether grievances should be filed.Arnold testified that the Union wants to"know ahead of time what[it is] doing";that it had once taken up a complaintwith the result that a number of employees suffered a substantial pay cut; and thatemployees had complained that the Company expected work which they ' wereN. L. R.B. v. TruittMfg.Co., supra.6 101NLRB 631. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot required to do at their rate.We have already noted Arnold's testimonyconcerning the need for time-study data before the Union availed itself of thegrievance procedure.Beyond such need, he testified that it is the Union's dutyto investigate before filing a grievance, and that the information requestedconcerning the turret lathe operation was necessary to any investigation.Thepresence andproperfunctioning of a union should itself be a check on the numberof grievances filed.But this can be so only if the union has the informationnecessary for proper functioning.Itwould not further industrial peace to compelfiling of a grievance to obtain information sufficient to indicate whether there isbasis for a grievance. In fact, the Bettendorf agreement provides for handling ofgrievances after "any difference or dispute arise(s) . . . as to (its) interpretationand application."The Rock Island agreement also, and naturally, assumes theexistence of a grievance in its provisions for handling grievances.Nor is the refusal of information merely a basis for the filing of a grievance sothat the Board might refuse to act while the parties were left to a remedy undertheir collective-bargaining agreements.Whatever the remedy for a breach ofcontract, the right to information is fixed not by the agreements between the partiesbut by the Act; and the cases citedsupraand a host of others make it clear that arefusal to supply information, as here, constitutes a violation of the Act.Another issue raised by the answer is whether, because the agreements setforth the manner in which rates were to be set, the procedure employed in estab-lishing such rates was not negotiable.But, aside from any right to negotiate anew contract and the question of information needed for such negotiations, theUnion was not here attempting to negotiate concerning or even to question theprocedure employed in establishing the rates; it sought to learn what that procedurewas and how the rates were established.This defense is addressed to the right toquestion the procedure followed in establishment of rates, while the complaint refersto refusal of information concerning that procedure. In policing the contracts,even if there be no right to renegotiate rates, the Union is entitled to informationfrom which it can determine at least whether the established rates are being properlyapplied, and on the basis of which information it can submit to the Company itsproposals or requests for adequate application of the established rates.Further,where a change is made in a job, as in the turret lathe operation, or in the ratetherefor, the Union is entitled to information from which it can determine whetherthe factors considered are valid and whether they have been properly applied.Still another defense offered is that the information sought is used "for internalmanagement purposes only, and.not.to substantiate respondent's positionin collective bargaining."It is clear that the job rates are in part determined by ajob evaluation program which the Company has adopted. (Other factors are alsoconsidered.)It is also. undisputed that the Company has never, in union negotia-tions or discussions, referred to such program or plan to support its position onrates of pay.Citation of job evaluations to the Union would of course indicate their relevanceto negotiation and policing of the agreements, as the defense impliedly recognizes.But such citation or reference is nosine qua non.The material is as relevant ifrelied on by the Company even if not cited to the Union, if there is to be intelligentdiscussion of the methods followed and the accuracy of their application, not tomention the conclusions reached.The omission of citation by the Company makesnecessary other proof of relevance; that proof was supplied by the testimony ofBurke and Bredt that job evaluation factors are among those used by the Company insetting rates.The record indicates that the information is not used for internalmanagement purposes only; rather, it is relied on to determine rates of pay.Thisdefense is not supported by the evidence.Nor does the fact that the Companyhas only one copy of the job evaluation manual determine the rights of the partiesor the procedure to be followed.As time permits, additional evaluations aremade and reduced to writing from time to time.No reason appears to justifycompany failure to prepare these new evaluation sheets in duplicate.Neither doesitappear that it would be unduly onerous to prepare duplicates for the few jobsconcerning which issue has been specifically raised (again distinguishing these fromthe coverage of the blanket request consideredsupra).The last defense cited by the Company is addressed to Board policy, allegingthat the International (Local 858 is spared in this connection; while it is representedby the same attorneys, neither 858 nor the attorneys have been cited in the de-fense) has abused Board processes in a scheme and design to harass and embarrassthe Company in its relations with its employees at these two and other plants. Insupport of this defense, the Company has cited 10 letters (I is in memorandumform) written by union representatives to the Company between 1953 and 1956;10 charges filed during the same period against the Company by the International, J. I. CASE COMPANY533the Locals herein, or a representative, and another local union which is not beforeus, together with correspondence concerning those charges; a recent union circular,and instances listed by the Company as "Additional Requests for Information."Not only was the Company told at various meetings that the information requestedin the letters was needed by the Union in connection with its functioning as col-lective-bargaining representative, but in all but one of the letters, the Union set forthits reasons for the various requests for information.While this does not precludea finding of a scheme to abuse process, there is in form at least the appearance ofgood faith.Further, compliance by the Company with various of these requestshas a bearing on the question of the Union's apparent good faith and the Com-pany's opinion thereof.There was compliance 'r with the first 4 of those requests(the fourth referred to the first 3) and to the seventh.The most that could beclaimed concerning the fourth is that it was importunate; but it was not excessivelythat since it followed its predecessors by 1 month and at a time when negotiationswere pending between the parties.The fifth letter, which was broad in its coverageand which is the one mentioned above as not citing a reason for the request,elicited the oral reply that the Company would supply the information as it mightpertain to any pending grievance.The sixth, a month later, narrowed the earlierrequest in one respect but broadened it in another by reference to 2 instead of 1schedule.No conclusion can be drawn from either change: whether the onerepresents a good-faith narrowing or an earlier unnecessary request, or whetherthe other represents an original good-faith curtailment or a later bad-faith extension.The Company's response, orally made, to this latter request was that it was not atthat time prepared to answer; it asked for more time to answer, and the matterwas not further pressed.The eighth letter in point of time referred to seniority, andthe information requested was declared by the Union to be necessary to administra-tion of that provision in the agreement.The Company, in writing, promised tofurnish such information.With respect to the next request, the Company testifiedthat various job descriptions mentioned were supplied; it has not been argued thatthe request was unnecessarily broad or, on the other hand, that the Company failedtomeet it.To the final letter in this series, in April 1956, the Company repliedorally that the seniority lists are available to the Union for copying or inspectionat any time; the Union has since examined those lists.The significance of thiscorrespondence will be considered with the other evidence cited in this connectionby the Company since the totality rather than any given portion is relied on asa defense.Of the 10 charges referred to (these are in addition to the 2 in the instant case),4 related to the Rock Island plant.The first was filed by 806 and withdrawn withoutprejudice early in 1953.No reason being given for the withdrawal, it might beargued that the charge was itself sham and frivolous. But standing alone in pointof time, it does not suggest any scheme to harass or embarrass.A second chargecovering the Rock Island plant was filed in May 1955 by the International and 806,and a supplemental charge in the same proceeding in September of that year. TheRegional Director refused to issue a complaint, and the General Counsel for theBoard sustained that refusal.Another Rock Island charge was filed by Valsoano,presumably on behalf of Local 806, in November 1955.A refusal to issue a com-plaint was similarly sustained in that proceeding.InNovember 1955 a charge was filed by the International and 858.After arequest by the Regional Office for information, a reply by counsel for the Company,and a second request by the Regional Office, citing a recent Board decision, theRegional Director refused to issue a complaint.Thereafter the General Counselfor the Board approved the Union's withdrawal of its appeal from that refusal.Also offered in evidence by the Company were 5 charges which were filed in3 proceedings and which related to the Company's Racine, Wisconsin, plant.Allbut the last of these charges were filed by Local 180 chartered by the International;the last by the International and Local 180.Whatever weight might be given tothe charges previously considered, the offer of these last in evidence was rejected.Evidence being accepted under the claim that there existed a scheme or commonplan, there is no sufficient connection between the Racine plant and those withwhich we are here concerned, nor between Local 180 and the various unions here.The mere organizational relationship between the International and Local 180,nothing more being shown, and the relations between the various locals to the extent7 Such compliance is not cited by the Company to show its own good faith. As theBoard declared inTaylor Forge and Pipe Works,113 NLRB 693, 694, "The overall goodfaith of the Respondent is not a consideration where the Respondent's conduct is initself a violation of the Act." 534DECISIONSOF NATIONALLABOR RELATIONS BOARDindicated cannot warrant the finding of a common scheme.Nor does the singlecharge jointly filed by the International and Local 180 itself tend to show a schemeby the former.Such remoteness warrants rejection of these exhibits as a matter oflaw, the Company's position on the point to the contrary notwithstanding;conversely,and despite the General Counsel's argument,the other charges offered are relevantto the defense,which is itselfprima facievalid.Itmay be noted at this point that, to the extent that the defense relies on thenumber of charges filed and the fact that only 2 have formed the basis for acomplaint,the history here is quite in line with the Board'smore general experienceas set forth in its most recent annual report, that for the fiscal year 1955, fromwhich it appears that the ratio of complaints issued and unfair labor practice proceed-ings closed without formal action is slightly more than i to 11.Further consider-ation can be given to the number of charges administratively dismissed and to thenumber withdrawn.But whichever figures are employed, and whether in the instantcase we compare the 2 charges herein on which a complainthas been issued with5"closedwithout formal action"orwith 10 such (including here the Racinecharges),the figures alone are not so unusual as to suggest abuse of Board process.(Withgreater facilities and curiosity,figures for other years might be considered.My present impression,which may be erroneous,is that the 1955 figures reflect nogreat departure from previous experience.)Nor do the requests for informationand the charges filed during the 3-year period indicate by their number(their con-tent and effect having been consideredsupra)an intent to harass or an abuse ofprocess.Another item to be mentioned before making a finding on the overall defense ofscheme and design is a circular distributed by 806 on March 27, 1956, at the RockIsland plant gates. In this, the Union referred to the filing of charges because ofthe Company's refusal of time-study information concerning tractor line jobs.Aftera statement that the law is as the Union here claims,i.e., that it is an unfair laborpractice to refuse to supply information which is necessary to prosecute a grievanceeffectively,it is further declared that the Union will file a new charge "each andevery time" the Company refuses information which it is legally required to provide.We do not here pass on the wisdom of statements or the possibility of improvingor exacerbating working relationships.But the statements here considered arelawful and do not indicate any scheme which is not recognizedby the Act, the Board,and the courts.The further statement that the political climate in Washington nowpermits exploitation of labor(no seasonal variation was indicated)isnot confinedto the exhibit before us;in the "political climate" which existed throughout thecountry at the time of the hearing,the Union was voicing the same complaint in alarger forum.From my observation of the witnesses and their representatives,I recognized an element of embarrassment as this latter statement was pointed outat the hearing.The Union may feel further embarrassment because its statementis considered here and, whether received or as a rejected exhibit,will be noted bythe Board.But, although I doubt that the Board will be embarrassed,the statementisdirected against the Board.It can certainly not be any embarrassment to theCompany, and it does not support the defense.Finally, the "Additional Requests for Information"include instances of unionrequests for information and meetings of union and company representatives duringan approximately 3-year period between 1953 and 1956.To what extent theseitems are similar to the requests for information in the various letters received andconsideredsupra,isdifficult to determine.Certainly,standing alone, requests forinformation which was thereafter supplied by the Company and discussions of suchmatters do not indicate harassment.Considering now all of the evidence on the defense that there was a scheme toharass,we should note the position of the Company'scounsel"that the evidenceconcerning the situation directly before us [which he maintains shows no violationby the Company],did not itself show harassment.[It was b]y reference to a historyof proceedings in this connection[that he undertook to] show a scheme to harassthe company and to abuse the Board's processes."The conclusion that the evidenceconcerning the matter alleged in the complaint does not show harassment is correct.I find further that the history of proceedings as reflected in the various documents,formal and informal,taken together with all of the other evidence before us,does not sustain the defense of a scheme to harass and embarrass the Company, andthat abuse of Board processes has not been shown. The shotgun request of March28 does not indicate any scheme to harass as we distinguish between the defensethat there was such a scheme and the finding of burdensomeness in that single request.Certainly the two other recent requests,limited and explained,indicate no more.In his effort to establish this defense,counsel promised"there is going to be consider- J. I. CASE COMPANY535able of[such testimony]."His effort,over the objections of the General Counsel,were indeed considerable;but as the pleading'spromise was not performed in theevidence received,the greater the effort the greater the failure.Having considered here the various defenses except those which were disposed ofat the hearing,we may summarize the findings to this point.The Company un-lawfully refused to supply the information requested on March 15 and 26, 1956.Nofinding of violation is.made in connection with refusal of the request of March 28,1956, since such request was unduly burdensome and included material which wasapparently unnecessary.While it was testified that in"one instance"theUnionsuggested that it be permitted to borrow the time studies to copy them and returnthem the following day, that instance was not further identified.The witness was atthat time being questioned about the request of March 26.Certainly the 50-oddthousand sheets covered by the March 28 request could not have been copied andreturned within 1 day, and we need not consider this suggestion in connection withthe burden imposedby thelatter request.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company set forth in section II, above, occurring in connectionwith the operations described in section I, above, have a close,intimate,and substantialrelation to trade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the free flow of commerce.IV.THE REMEDYHaving found that the Company has engaged in and is engaging in certain unfairlabor practices affecting commerce,I shall recommend that it cease and desist there-from and take certain affirmative action in order to effectuate the policies of the Act.It has been found that,by refusing to furnish information and data concerningjob evaluations and time studies, the Company refused to bargain collectively withthe International and Local 806 by their agents and representatives and therebyinterfered with, restrained,and coerced its employees.I shall therefore recommendthat the Company cease and desist therefrom and, upon request,furnish to theInternational and Local 806 job evaluations and time studies and other data andinformation used by it in classifying or evaluating job or fixing rates, to the extentthat,considering the quantity of such information,there is a reasonable possibilitythat such evaluations, studies, other data, and information can be examined,keepingin mind these labor organizations'facilities for such examination and the avoidanceof disruption of the Company's business.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.International Union,United Automobile, Aircraft and Agricultural ImplementWorkers of America, AFL-CIO,InternationalUnion, United Automobile, Aircraftand Agricultural Implement Workers of America, AFL-CIO, Local 806, and Inter-national Union, United Automobile, Aircraft and Agricultural Implement Workersof America,AFL-CIO,Local 858, are labor organizations within the meaning ofSection 2(5) of the Act.2.All of the Company's production and maintenanceemployeesat its Rock Islandplant, including leadmen and employees of the experimental and engineering depart-ments, with the exception of engineers,draftsmen,clerical and service employees ofthe departments,and excluding office and clerical employees, patternmakers andpatternmakers apprentices,watchmen,and supervisory employees,constitute a unitappropriate for the purposes of collective bargaining within the meaning of Section9 (b) of the Act.3. International Union,United Automobile,Aircraft and Agricultural ImplementWorkers of America, AFL-CIO, Local 806, was on March 15, 1956, and atall timessince has been the exclusive representative within the meaning of Section 9 (a) oftheAct,of all employees in the aforesaid unit for the purposes of collectivebargaining.4.All ofthe Company's hourly paid production and maintenance employees atitsBettendorf plant, excluding all employees in the machine repair department#784: all maintenance electricians and apprentices;the following employees ofdepartment#783: all tool-and-die makers, toolroom machine operators, tool-and-dieheat treaters,tool-and-diemakers apprentices;toolroom crib attendants and theirleadmen, die sinkers,die finishers,inspectors on dies, tools, and jigs,tool welders;the following employees in department#786: all patternmakers and patternmakers 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDapprentices;all technical,clerical,and professional employees;all trainees preparingfor jobsnot included in the production and maintenance unit, all plant protectionemployees,and all supervisors as defined in the National LaborRelationsAct,constitute a unit appropriatefor thepurposes of collective bargaining within themeaning of Section9 (.b) of the Act.5. International Union,United Automobile, Aircraftand Agricultural ImplementWorkers ofAmerica, AFL-CIO,was on March 26, 1956, and at all times since hasbeen the exclusive representative within the meaning of Section 9 (a) ofthe Act,. ofall employees in the aforesaid unit for the purposes of collective bargaining.6.By refusingon March 15and 26,1956,to furnish information and data con-cerning job evaluations and time studiesto therespective Unions and their agents,therebyrefusing to bargaincollectively withsaid Unions as the exclusive.bargainingrepresentatives of the employees in the respective appropriate units, J. I. CaseCompany (Rock Island,Illinois)and J.I.Case Company(Bettendorf Works) haveengaged in and are engaging in unfair labor practices within the meaning of Section8 (a) (5) of the Act.7.By such refusal to bargain,thereby interfering with,restraining,and coercingits employees in the exercise of the rights guaranteed in Section7 of the Act, theRespondents have engaged in and are engaging in unfair labor practices within themeaning of Section 8(a) (1) ofthe Act.8.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Ripon Foods,Inc.andJoseph Pfeiffer.Case No. 13-CA-2267.July 8,1957DECISION AND ORDEROn January 7, 1957, Trial Examiner Arthur E. Reyman issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had not engaged in unfair labor practices withinthe meaning of Section 8 (a) (1) and (3) of the Act. Accordingly,he recommended that the complaint be dismissed in its entirety.Thereafter, the Respondent filed exceptions to the Trial Examiner'sfinding that it was engaged in 'commerce within the meaning ofSection 2 (6) and (7) of the Act.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner 2[The Board dismissed the complaint.]1 Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Leedom andMembers Murdock and Jenkins].aA5 no exceptions have been filed to the Trial Examiner's dismissal of the unfair laborpractices on the merits,we adopt his findingspro forma.With respect to the Respond-ent's exceptions to the assertion of jurisdiction herein,we find, contrary to the Respond-ent's contention,that it would effectuate the policies of the Act to assert jurisdictionherein on the basis of the totality of the Respondent's operations.The T. H. RogersLumber Company,117 NLRB 1732.118 NLRB No. 62.